              Case 1:19-cr-00164-LO Document
                                 UNITED      10DISTRICT
                                        STATES   Filed 03/05/19
                                                          COUR Page 1 of 1 PageID# 25
                                   EASTERN DISTRICT OF VIRGINIA
                                        ALEXANDRIA DIVISION

                                                    MAGISTRATE JUDGE;THERESA CARRROLL BUCHANAN


    UNITED STATES OF AMERICA                         HEARING:.                     CASE


                -VS-                                 DATE:                          TIME:


                                                      TYPE: FTR RECORDER          DEPUTY CLERK: T. FITZGERALD



COUNSEL FOR THE UNITED STATES^

COUNSEL FOR THE DEFENDANT;                              f fhJ^adfo
                                                                 LANGUAGE:
NTERPRETER:


    y } DEFENDANT APPEARED: { ^ )WITH COUNSEL                {       )WITHOUT COUNSEL
    y )DEFT. INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS
      )COURT TO APPOINT COUNSEL                              (        )DFT. TO RETAIN COUNSEL
      )GVT. CALL WITNESS & ADDUCES EVIDENCE

      )EXHBIT tf                    ADMITTED

      )PROBABLE CAUSE: FOUND(        )/ NOT FOUND( )
      )PRELIMINARY HEARING WAIVED

       )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY
       ) DEFT. ADMITS VIOLATION(      )DFT. DENIES VIOLATION {           )COURT FINDS DFT. IN VIOLATION
MINUTES:


CONDITIONS OF RELEASE:
 S         ) UNSECURED {$           )SECURED( )PTS (               )3'^° PARTY(    )TRAVEL RESTRICTED •
     ) APPROVED RESIDENCE(     )SATT {    )PAY COSTS               ) ELECTRONIC MONITORING(        )MENTAL HEALTH
                                                                   PASSPORT!      )AVOID CONTACT
TEST/TREAT(     )ROL{     ) NOT DRIVE {   ) FIREARM (
(        ) ALCOHOL & DRUG USE(     ) EMPLOYMENT

           DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHALS
     X     DEFENDANT CONTINUED ON SAME CONDITIONS OF PROBATION

 NEXT COURT APPEARANCE:   ; 31 q 1}g           at                                                         R5
{ )( ) OH ()( )PH(        MliSf'
                       )SIATUS { n-RIALl       )JURY(    )m:A(         )SENT {    ) PBV {     )SRV
